Filed 1/23/20 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2020 ND 11



Anna Cook,                                              Plaintiff and Appellee
   v.
Chris Cook,                                         Defendant and Appellant
   and
State of North Dakota,                       Statutory Real Party in Interest



                                No. 20190145

Appeal from the District Court of Morton County, South Central Judicial
District, the Honorable James S. Hill, Judge.

AFFIRMED.

Opinion of the Court by Crothers, Justice.

Michael S. Joyner, Bismarck, ND, for plaintiff and appellee.

Justin D. Hager, Bismarck, ND, for defendant and appellant.
                                Cook v. Cook
                                No. 20190145

Crothers, Justice.

[¶1] Chris Cook appeals from an order denying his request to hold Anna Cook
in contempt of court for violating the parties’ divorce judgment. We affirm the
order because the district court did not abuse its discretion in denying the
motion.

                                       I

[¶2] Chris and Anna Cook were divorced in 2016 under the terms of a
stipulated judgment which awarded Anna Cook residential responsibility for
their minor children and granted Chris Cook parenting time subject to certain
conditions. Chris Cook was also ordered to pay child support. Three months
after judgment was entered, Chris Cook was found in contempt for failing to
comply with provisions of the divorce judgment and was ordered to pay Anna
Cook’s attorney fees and costs. During summer 2018, Anna Cook petitioned the
juvenile court to terminate Chris Cook’s parental rights, but voluntarily
dismissed the petition.

[¶3] Continued disagreements between the parties ultimately resulted in
competing motions to hold the other in contempt. Chris Cook alleged Anna
Cook was in contempt for violating the judgment relating to parenting time for
their children, the use of funds held in trust, and the handling of the parties’
real property. Anna Cook alleged Chris Cook was in contempt for failure to pay
child support and other court-ordered attorney fees and costs. The district
court found Chris Cook was in contempt but did not hold Anna Cook in
contempt.




                                       1
                                       II

[¶4] Chris Cook does not challenge the district court’s finding that he was in
contempt, but argues the court erred as a matter of law in refusing to hold
Anna Cook in contempt of court. He requests that we reverse and remand with
instructions for the court to hold Anna Cook in contempt.

[¶5] Contempt of court is defined as “[i]ntentional disobedience, resistance,
or obstruction of the authority, process, or order of a court or other officer,
including a referee or magistrate.” N.D.C.C. § 27-10-01.1(1)(c). A district court
has broad discretion whether to hold a person in contempt, and our review is
limited to whether the court abused its discretion. Smith v. Erickson, 2019 ND
48, ¶ 6, 923 N.W.2d 503. A court abuses its discretion when it acts in an
arbitrary, unreasonable, or unconscionable manner, when it misinterprets or
misapplies the law, or when its decision is not the product of a rational mental
process leading to a reasoned determination. Broten v. Carter, 2019 ND 268,
¶ 18.

[¶6] Chris Cook argued to the district court that Anna Cook should be held in
contempt for violating the parenting time provisions of the judgment. Chris
Cook was awarded supervised parenting time until he completed drug, alcohol
and domestic violence evaluations, after which he would be granted
unsupervised parenting time. After Chris Cook completed those conditions,
Anna Cook did not allow unsupervised parenting time until the fall of 2018
when a judicial referee advised her to follow the judgment. Since then, Anna
Cook has complied with the parenting time provisions of the judgment.

[¶7] The district court found Anna Cook’s attempt to terminate Chris Cook’s
parental rights in summer 2018 was “not indicative of bad faith or willful
disobedience” of the judgment because she was represented by attorneys, she

                                       2
misinterpreted the parenting time provisions, voluntarily dismissed the
petition and the judicial referee refused to sanction her. The court further
noted Chris Cook was “woefully behind in child support,” Anna Cook was
struggling in caring for the children, and she was attempting to manage a
mortgage on the parties’ real property when she stopped complying with
parenting time. The court found:

            “Considering the weight of the evidence, the sincere
      testimony of Anna Cook, the lack of credibility in the testimony of
      Chris Cook and the reality that once clarified in her mind, Anna
      Cook has facilitated visitation consistent with the letter of the May
      23, 2016 Judgment, the Court does not find that she intentionally
      disobeyed the Judgment nor did she obstruct the authority of the
      Court.”

[¶8] Chris Cook argued to the district court that Anna Cook should be held in
contempt for failing to account for and distribute trust funds identified in the
judgment. These funds were held in trust to “be released and paid out to Anna
to cover the liens and any necessary costs associated with the sale and listing”
of the parties’ real property and, following an accounting, the balance of the
funds would be shared equally between them.

[¶9] The district court found Anna Cook provided an accounting in June 2018,
which did not violate the divorce judgment because no timeline was provided
in the judgment. The court found most of the expenses listed in the accounting
related to the sale and upkeep of the property. The court found that while
orthodontist expenses were not within the allowable uses for the trust funds,
Chris Cook was nevertheless responsible under the judgment for one-half of
those costs. The court ordered the remaining $3,425.55 of the funds be split
between the parties, but ordered Anna Cook to pay her one-half to Chris Cook




                                       3
to “square the trust monies” after some of the funds were used to purchase a
vehicle. The court concluded:

            “The court does not find that Anna Cook intentionally defied
      the language of the May 23, 2016 Judgment as it relates to the
      trust dollars. The court finds that the dollars spent have been
      documented for and fall within the language of [the judgment] with
      the exception of the orthodontist bill. That being said Chris does
      not dispute his obligation to pay his half of his daughter’s braces
      and the court does not find this issue demonstrates willful and
      defiant conduct.”

[¶10] Chris Cook also argued to the district court that Anna Cook should be
held in contempt for failure to handle the parties’ real property in conformity
with the divorce judgment. Under the judgment, Anna Cook was responsible
for listing and selling their New Salem residences “subject to any mortgages
and debt against the property,” but the court retained jurisdiction to “direct
that the real property needs to be handled in a different manner in order to
accomplish the sale and release of the debt.” Anna Cook sold an older residence
for $28,000 and, without court approval, surrendered the new residence to the
lender in lieu of foreclosure. Chris Cook argued Anna Cook violated the
judgment because she sold the old house for too little and gave the property
back to the bank without first seeking court approval.

[¶11] The district court refused to find Anna Cook in contempt for her disposal
of the old and new houses, reasoning:

             “The court finds Plaintiff Anna Cook completely credible
      here. The ‘new’ house was surrendered in lieu of foreclosure to
      Starion bank who held [a] mortgage on it. . . . It was
      surrendered as an alternative to foreclosure at a time when the
      mortgage debt exceeded $213,000. . . . As a result of the
      surrender neither mortgagee suffered a foreclosure judgment or
      deficiency judgment. And it was stipulated that the value of the


                                        4
      ‘new’ house did not exceed the mortgage owed and thus taxes
      were avoided.
             “The actions of Plaintiff Anna Cook in negotiating with
      Starion bank and clearing title and protecting both she and
      Chris Cook from a deficiency judgment were reasonable and
      within the spirit of the May 23, 2016 Judgment. She did not
      profit any more than Chris Cook did from her affirmative efforts
      to sell the property. The claims of Chris Cook that she should
      have retained a realtor and been more aggressive in her
      attempts to sell the real estate is ‘twenty-twenty’ hindsight and
      lacks credibility.”

[¶12] Our review in this contempt case is guided by several well-settled
principles of law. In Rath v. Rath, 2013 ND 243, ¶ 11, 840 N.W.2d 656, we said:

      “[T]echnical violations of a court order do not necessarily require a
      finding of contempt. See, e.g., M.B. v. E.B., 28 A.3d 495, 500
      (Del.Fam.Ct. 2011); Kicken v. Kicken, 798 N.E.2d 529, 534
      (Ind.Ct.App. 2003); State v. Wilmouth, 302 N.J.Super. 20, 694 A.2d
584, 586 (1997); Martin v. Martin, 179 Ohio App. 3d 805, 903
N.E.2d 1243, 1247 (2008); Quint v. Lomakoski, 173 Ohio App. 3d
146, 877 N.E.2d 738, 743 (2007). This is especially true in domestic
      relations cases, because granting contempt motions for every
      single possible technical violation of court orders would do nothing
      to further the best interests of children, but would simply increase
      the animosity between the parties and discourage them from
      cooperating to resolve disputes by themselves. See Kicken, at 534.
      The contempt statutes are ‘not intended to attempt to regulate and
      adjudicate every loss of temper, angry word, or quarrel between
      persons connected by a familial relationship.’ Wilmouth, at 586.”

A “court is not required to make an explicit finding of contempt when no further
remedy would result and the only purpose would be to taint the alleged
contemnor.” Berg v. Berg, 2000 ND 37, ¶ 11, 606 N.W.2d 903. Furthermore,
“when a matter is left to the broad discretion of the trial court, it is envisioned
there is a broad range of factual scenarios in which the trial court is left to
make its choice, and whichever choice it makes will be upheld on appeal.” Rose



                                        5
v. United Equitable Ins. Co., 2002 ND 148, ¶ 17, 651 N.W.2d 683; see also Howe
v. Microsoft Corp., 2003 ND 12, ¶ 33, 656 N.W.2d 285 (same); Porth v. Glasoe,
522 N.W.2d 439, 443 (N.D. 1994) (evidence provided “sufficient ground to base
judicial discretion for a decision either way” (internal citation omitted));
Dickinson Newspapers, Inc. v. Jorgensen, 338 N.W.2d 72, 80 (N.D. 1983) (“if
the judge could have properly decided a question either way, no abuse of
discretion occurred in deciding in one way as opposed to the other”); Wrangham
v. Tebelius, 231 N.W.2d 753, 757 (N.D. 1975) (same); Seymour v. Davies, 156
N.W. 112, 115 (N.D. 1916) (“Had the [court’s] discretion been exercised the
other way, its order would likewise have been affirmed.”).

[¶13] Therefore, even if we agreed that Anna Cook violated the judgment, we
could not overturn the district court’s contrary findings unless the court abused
its discretion. Here, the court did not act in an arbitrary, unreasonable or
unconscionable manner, it did not misapply or misinterpret the law, and its
decision is the product of a rational mental process leading to a reasoned
determination. We conclude the court did not abuse its discretion in denying
Chris Cook’s motion to hold Anna Cook in contempt.

                                       III

[¶14] The order is affirmed.

[¶15] Daniel J. Crothers
      Gerald W. VandeWalle
      Lisa Fair McEvers
      Jerod E. Tufte
      Jon J. Jensen, C.J.




                                       6